74 F.3d 1243
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Rickey HUGHEY, Appellant,v.COLUMBIA COUNTY SHERIFF'S DEPARTMENT;  13th Judicial DrugTask Force;  Johnny Hayes, Appellees.
No. 95-2119.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 12, 1996.Decided Jan. 18, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Rickey Hughey appeals the district court's1 dismissal in part and grant of summary judgment in part to defendants in his 42 U.S.C. Sec. 1983 action.  Having carefully reviewed the entire record and the parties' submissions, we conclude that an extensive discussion is not warranted.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Bobby E. Shepherd, United States Magistrate Judge for the Western District of Arkansas, to whom the case was referred for final disposition by the consent of the parties pursuant to 28 U.S.C. Sec. 636(c)